                                                                    JS-6
 1

 2

 3

 4                                                                    cc: FISCAL
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11
                                                  )
12                                                ) Case No.: EDCV 17-01437-CJC(AGRx)
                                                  )
13
     HASLAM & THORNE LLP,                         )
                                                  )
14                                                )
                  Plaintiff,                      )
15                                                ) JUDGMENT
           v.                                     )
16                                                )
                                                  )
17
     UNITED STATES INTERNAL                       )
                                                  )
18   REVENUE SERVICE, et al.,                     )
                                                  )
19                                                )
                  Defendants.                     )
20                                                )
                                                  )
21                                                )
                                                  )
22

23
           This action concerns $607,078.76 in interpleaded funds that Haslam & Thorne
24
     LLP previously held in a trust account as part of a marital dissolution action involving its
25
     client, Charles Littlewood. (Dkt. 1.) Pursuant to the Court’s order, the Clerk previously
26
     disbursed $544,914.92 to the United States of America. (See Dkt. 59.)
27

28


                                                  -1-
 1         From the remaining interpleaded funds of $62,163.84 plus accrued interest, the
 2   Clerk is hereby ORDERED to (1) disburse $5,435.31 of the interpleaded funds to
 3   Haslam & Thorne LLP, through its attorney, Christopher D. Lockwood, 1881 S. Business
 4   Center Drive, Suite 9A, San Bernardino, California 92408, and (2) disburse $56,738.53
 5   of the interpleaded funds, plus accrued interest, to Shelley Littlewood, 9350 Alderwood
 6   Drive, Rancho Cucamonga, CA 91730.
 7

 8

 9

10

11         DATED:       February 25, 2019
12                                               __________________________________
13                                                     CORMAC J. CARNEY
14                                               UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
